In the Supreme Court of Georgia



                                Decided: June 21, 2021


              S20G1001. KINSLOW v. THE STATE.


     PETERSON, Justice.

     Jereno Sadatrice Kinslow appeals his felony conviction for

computer trespass in violation of OCGA § 16-9-93 (b) (2). The

conviction is premised on evidence that Kinslow altered his

employer’s computer network settings so that e-mail messages

meant for Kinslow’s boss would also be copied and forwarded to

Kinslow’s personal e-mail account. The Court of Appeals affirmed

Kinslow’s conviction, and we granted Kinslow’s petition for

certiorari, posing the question of whether Kinslow’s conduct

constituted a violation of OCGA § 16-9-93 (b) (2). Although the

statute in general is extremely broad, the portion of (b) (2) on which

the State exclusively relies does not reach Kinslow’s conduct.
Accordingly, we conclude that the evidence presented at Kinslow’s

trial was insufficient to support his conviction under Jackson v.

Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979), and we

reverse.

     Viewed in the light most favorable to the verdict, the evidence

presented at trial shows that, in 2013, Kinslow was an information

technology (“IT”) employee of the City of Norcross (“the City”). In

October 2013, Greg Cothran was hired to manage the IT

department, with an objective to increase the reliability and

efficiency of the City’s computer system. Shortly after Cothran

started his new position, he began having difficulties with Kinslow.

In November 2013, Cothran criticized Kinslow’s work performance,

which led to an argument and a loud outburst from Kinslow. Due to

Kinslow’s behavior, Cothran became concerned that Kinslow might

damage the City’s computer network. As a result, Cothran

attempted to place certain safety measures on the system, and

Kinslow’s employment was eventually terminated in June 2014.

     In August 2014, Monique Lang, the City Clerk, sent an e-mail

                                 2
from her work account to Cothran at his work account. Lang

addressed this message solely to Cothran. In response, Lang

received a “bounce-back” e-mail notification stating, in relevant

part, that Lang’s e-mail was undeliverable to a recipient with an

“@me.com” e-mail address. Lang alerted Cothran about this

occurrence, and subsequent investigation revealed that the

@me.com e-mail address was a personal account that had been

established by Kinslow. The City also discovered that the City’s

computer network settings had been altered by checking a box in the

City’s computer program to cause Cothran’s incoming e-mail

messages to be copied and forwarded to Kinslow’s personal @me.com

account. The forwarding of Cothran’s e-mail messages began in

approximately December 2013, while Kinslow was still employed by

the City. At that time, only Cothran and Kinslow had the necessary

“administrator-level access” to alter the settings in order to forward

Cothran’s incoming e-mails. This forwarding continued until it was

discovered in August 2014, two months after Kinslow’s termination.

Evidence indicates that Kinslow routinely accessed the @me.com

                                  3
account from his cell phone prior to discovery by the City.

      At the end of a jury trial, Kinslow was found guilty of one count

of violating OCGA § 16-9-93 (b) (2) and sentenced to ten years of

probation. The Court of Appeals affirmed. See Kinslow v. State, 353

Ga. App. 839 (839 SE2d 660) (2020). The only question before this

Court is whether the evidence presented at trial supported

Kinslow’s conviction for computer trespass under OCGA § 16-9-93

(b) (2).1

      When we consider whether the evidence [was] legally
      sufficient to sustain a conviction under Jackson, we view
      the evidence in the light most favorable to the verdict,
      draw every reasonable inference from the evidence that is
      favorable to the verdict, ignore any conflicts or
      inconsistencies in the evidence, assume that the jury
      reasonably believed every word of testimony favorable to
      the verdict and reasonably disbelieved every word
      unfavorable to it, and only then inquire whether any
      reasonable person could conclude that the State has
      proved the guilt of the accused beyond a reasonable doubt.



      1 The Court of Appeals concluded that Kinslow’s challenge to the
accusation was not properly before that court, as he did not file a general
demurrer or a motion in arrest of judgment. See Kinslow, 353 Ga. App. at 841
(1). That court also concluded that the trial evidence was sufficient under
Jackson. See id. at 842-843 (2). We granted certiorari only as to the Court of
Appeals’s determination that the evidence was sufficient, and this opinion
addresses only that issue.
                                      4
Debelbot v. State, 308 Ga. 165, 168 n.6 (839 SE2d 513) (2020) (citing

Jackson, 443 U.S. at 319).

     OCGA § 16-9-93 (b) (2) defines the offense of computer

trespass, in relevant part, as “us[ing] a computer or computer

network with knowledge that such use is without authority and with

the intention of . . . [o]bstructing, interrupting, or in any way

interfering with the use of a computer program or data.” Kinslow

was charged with committing computer trespass by “us[ing] a

computer network with knowledge that such use was without

authority and with the intention of obstructing and interfering with

data from a computer, by copying Greg Cothran’s e-mails and

causing them to be forwarded to his own private e-mail account.”

The State thus was required to prove that Kinslow used a computer

network knowingly without authority with the intention of

obstructing or interfering with the use of data.2 We conclude that



     2 The trial court gave the jury an instruction broader than the basis on
which Kinslow was charged in the accusation:

     I charge you that a person commits the offense of computer

                                     5
the evidence presented at trial was insufficient to prove that



      trespass when such person uses a computer or computer network
      with knowledge that such use is without authority and with the
      intention of: deleting or in any way removing, either temporarily
      or permanently, any computer program or data from a computer
      or a computer network; or obstructing, interrupting, or in any way
      interfering with the use of a computer program or data; or altering,
      damaging, or in any way causing the malfunction of a computer,
      computer network, or a computer program, regardless of how long
      the alteration, damage, or malfunction persists.

The State in its brief to this Court, however, expressly waived any reliance on
the “computer program” language in the “use of a computer program or data”
phrase of the statute. While we are not bound by such a concession, see Holt v.
Ebinger, 303 Ga. 804, 808 n.3 (814 SE2d 298) (2018), we choose to accept it
here, particularly given the potential due process concerns involved in
convicting a defendant on a ground not charged in the accusation. See Pippen
v. State, 299 Ga. 710, 713 (2) (b) (791 SE2d 795) (2016) (“We have held that the
giving of a jury instruction which deviates from the indictment violates due
process where there is evidence to support a conviction on the unalleged
manner of committing the crime and the jury is not instructed to limit its
consideration to the manner specified in the indictment.” (citation and
punctuation omitted)). We express no opinion on whether there was sufficient
evidence to convict Kinslow under OCGA § 16-9-93 (b) (2) for “[o]bstructing,
interrupting, or in any way interfering with the use of a computer program,”
or whether, even if there had been sufficient evidence, due process would
nevertheless forbid conviction on that ground.
      In addition, although the State’s brief to this Court does not disclaim
reliance on the “interrupting” language of the statute as explicitly as it does
the “use of a computer program” language of the statute, the State does say the
question for this Court is “whether Appellant’s actions of altering network
settings to cause the e-mails to be forwarded was done with the intention of
obstructing or interfering with data[.]” On the other hand, in arguing that
Kinslow’s actions amounted to “obstructing . . . the use of . . . data,” the State
uses “interrupting” as one possible definition of “obstructing.” At any rate, as
discussed below, we reject this argument that Kinslow’s actions amounted to
“interrupting” the use of data.

                                        6
Kinslow’s use was done with the intention of obstructing or

interfering with the use of data.3

      “The fundamental rules of statutory construction require us to

construe [a] statute according to its own terms, to give words their

plain and ordinary meaning, and to avoid a construction that makes

some language mere surplusage.” La Fontaine v. Signature

Research, Inc., 305 Ga. 107, 108 (823 SE2d 791) (2019) (citation and

punctuation omitted). “In construing language in any one part of a

statute, a court should consider the statute as a whole.” Id.

      The Court of Appeals concluded simply that Kinslow’s “act of

altering network settings to copy and redirect his supervisor’s

incoming e-mail . . . amounts to conduct sufficient to constitute the

offense of computer trespass, i.e., ‘[o]bstructing, interrupting, or in

any way interfering with the use of a computer program or data.’”

Kinslow, 353 Ga. App. at 842 (1). The State in particular argues here



      3The Court of Appeals stated that “[i]t is undisputed that Kinslow did
not have authority or permission to forward his supervisor’s e-mail[.]” Kinslow,
353 Ga. App. at 842 (1).

                                       7
that the evidence authorized the jury to conclude that Kinslow

“acted with the intention of obstructing or interfering with data.” 4

We disagree.

      We can reject fairly quickly the State’s argument that the

evidence supported a finding that Kinslow acted with the intention

of “obstructing” data. Using a dictionary contemporaneous with the

1991 enactment of the statute, “obstruct” may be defined as “to block

or stop up . . . with obstacles or impediments”; “to hinder” or

“impede”; or “to cut off from being seen.” See Webster’s New World

Dictionary of American Language 983 (2d College ed. 1980).

Contrary to the State’s suggestion, the State presented no evidence

that Kinslow’s e-mail forwarding scheme “blocked” or even

“hindered” the flow of data in the form of e-mails to Cothran, who

continued to receive those e-mails intended for him. Rather, the

evidence showed only that Kinslow’s actions created an additional




      4 The statutory language actually prohibits “interfering with the use of
. . . data.” OCGA § 16-9-93 (b) (2) (emphasis supplied). We observe that
interfering with data is not necessarily the same as interfering with “the use
of” data. But this case does not require us to examine any such distinction.
                                      8
flow of data to another account. And although the State suggests

that “interrupt” is another meaning of the term “obstruct,” that does

not help the State at all. “Interrupt” carries a similar definition of

stopping or hindering, although “interrupt” often denotes a more

temporary stoppage than “obstruct,” such as “to make a break in the

continuity of.” See id. at 737. Again, the State presented no evidence

that Kinslow’s actions hindered the flow of e-mails to Cothran,

either permanently or temporarily.

     As discussed in more detail below, the term “interfere” carries

a range of meanings, from merely meddling where one’s help or

interest is unwelcome, to stopping something from happening. Thus,

the question of whether Kinslow acted with the intention of “in any

way interfering” with the use of data is a closer question. But canons

of statutory construction indicate that the term “interfering” as used

in OCGA § 16-9-93 (b) (2) carries a narrower definition akin to

“hindering” — in this context, hindering the use of data. We conclude

that Kinslow’s actions did not violate that narrower definition.

      Dictionary definitions of “interfere” contemporaneous with the

                                  9
enactment of the statute include meanings such as “intrude in the

affairs of others,” “meddle,” and “intervene.” See The American

Heritage Dictionary of the English Language 940 (3d ed. 1992);

Black’s Law Dictionary 814 (6th ed. 1990). The State also cites

language from an academic work included in a legal dictionary, to

suggest that “interference” happens whenever one “‘bring[s] about a

particular result which is different from that which would have been

produced if the mechanism had been allowed unaided to follow its

inherent principles.’” See Black’s Law Dictionary (11th ed. 2019)

(quoting 2 Friedrich A. Hayek, Law, Legislation, and Liberty 128-

129 (1976)). That is a particularly broad definition.

     But other dictionaries from the relevant time period also

include much narrower definitions of “interfere” closer to “obstruct,”

such as “[t]o check; hamper; hinder; [or] infringe”; “to come into

collision or opposition”; and “[t]o come between so as to be a

hindrance or an obstacle.” See The American Heritage Dictionary of

the English Language 940 (3d ed. 1992); Black’s Law Dictionary 814

(6th ed. 1990); Webster’s New World Dictionary of the American

                                  10
Language 734 (2d College ed. 1980). And Georgia case law reflects

this narrower sort of definition of “interfere.” See Huckaby v.

Cheatham, 272 Ga. App. 746, 751 (1) (612 SE2d 810) (2005) (parking

on easement for shared driveway would “interfere” with neighbor’s

ingress and egress over the easement because it would “hinder or

infringe” on neighbor’s ability to use the easement); Ratliff v. State,

133 Ga. App. 256, 256-257 (3) (211 SE2d 192) (1974) (rejecting

challenge to jury charge on what constitutes “interfering” with police

officers in the performance of their lawful duties, noting that the

trial court said, “I think the test that the law requires would be that

it effectively hindered or impeded the law enforcement in the

carrying out of their duties”).

     It is important to remember that “when we determine the

meaning of a particular word or phrase in a constitutional provision

or statute, we consider text in context, not in isolation.” Elliott v.

State, 305 Ga. 179, 186 (II) (B) (824 SE2d 265) (2019); see also Upper

Chattahoochee Riverkeeper, Inc. v. Forsyth County, 318 Ga. App.

499, 502 (1) (734 SE2d 242) (2012) (“[E]ven if words are apparently

                                  11
plain in meaning, they must not be read in isolation and instead,

must be read in the context of the regulation as a whole.”). And

several canons of construction addressing the importance of

examining the context in which a word appears point us toward a

narrower definition of “interfering.”

     First, under the canon of noscitur a sociis, the word

“interfering” should be understood in relation to the other words in

the statute, because “words, like people, are judged by the company

they keep.” Warren v. State, 294 Ga. 589, 590-591 (1) (755 SE2d 171)

(2014) (citation and punctuation omitted). In particular, we

normally should “avoid ascribing to one word a meaning so broad

that it is inconsistent with its accompanying words, thus giving

unintended breadth to” an act of the General Assembly. Gustafson

v. Alloyd Co., 513 U.S. 561, 575 (115 SCt 1061, 131 LE2d 1) (1995).

Here, this canon counsels us to afford “interfering” a meaning that

is consistent with the category of words to which “obstructing” and

“interrupting” belong, if such a meaning is reasonable. See id. at

573-575 (applying noscitur a sociis canon to conclude that § 2 (10) of

                                 12
the federal Securities Act of 1933, which defined a “prospectus” as

“any    prospectus,   notice,   circular,   advertisement,   letter,   or

communication, written or by radio or television, which offers any

security for sale or confirms the sale of any security,” refers only to

documents of wide dissemination, not all written communications).

As noted above, “obstruct” and “interrupt” carry meanings akin to

“hinder” or “stop.” A meaning of “interfering” consistent with the

terms “obstructing” and “interrupting” thus would be more like “to

come between so as to be a hindrance or an obstacle” than merely

“intruding,” “meddling,” or “intervening.”

       Often applied in conjunction with the noscitur a sociis canon,

the canon of ejusdem generis also counsels reading “interfering”

narrowly.

       [W]hen a statute or document enumerates by name
       several particular things, and concludes with a general
       term of enlargement, this latter term is to be construed as
       being ejusdem generis (i.e., of the same kind or class) with
       the things specifically named, unless, of course, there is
       something to show that a wider sense was intended.

Ctr. for a Sustainable Coast v. Coastal Marshlands Protection

Comm., 284 Ga. 736, 737-738 (1) (670 SE2d 429) (2008) (citation
                                   13
omitted). Here, “interfering” is a general term of enlargement and

thus should be construed as being of the same kind or class as

“obstructing” and “interrupting.” Again, that means we should

construe    “interfering”   as   requiring   a   level   of   disruption

commensurate with the meanings of the preceding words “obstruct”

and “interrupt,” something more narrow than merely inserting

oneself into a situation without request or necessity. See id. at 739

(1) (limiting meaning of “otherwise alter” in OCGA § 12-5-286 (a),

which declared that “[n]o person shall remove, fill, dredge, drain, or

otherwise alter” marshlands without first obtaining a permit, to

altering in a physical manner akin to removing, filling, dredging, or

draining); see also Inquiry Concerning Crawford, 310 Ga. 403, 409

(851 SE2d 572) (2020) (Blackwell, J., concurring) (explaining that

applying ejusdem generis suggests that constitutional provision for

judges to be “removed, suspended, or otherwise disciplined” does not

include power to forever disqualify someone from holding judicial

office again).

     Moreover, courts “typically use ejusdem generis to ensure that

                                   14
a general word will not render specific words meaningless.” CSX

Transp., Inc. v. Ala. Dept. of Revenue, 562 U.S. 277, 295 (131 SCt

1101, 179 LE2d 37) (2011) (italics in original). And, relatedly,

“courts should avoid a statutory construction that will render some

of the statutory language mere surplusage.” Thornton v. State, 310

Ga. 460, 469 (3) (851 SE2d 564) (2020) (citation and punctuation

omitted); see also Campaign for Accountability v. Consumer Credit

Research Found., 303 Ga. 828, 832 (2) (815 SE2d 841) (2018).

      If OCGA § 16-9-93 (b) (2) is as broad as the State suggests,

“obstructing” and “interrupting” become entirely surplusage and

redundant; in such an event, the relevant text would need to list only

“interfering.” 5 We should presume that the General Assembly


      5 Such a construction of OCGA § 16-9-93 (b) (2) also would potentially
render superfluous other subsections of OCGA § 16-9-93, particularly § 16-9-
93 (b) (1) (“Any person who uses a computer or computer network with
knowledge that such use is without authority and with the intention of . . .
[d]eleting or in any way removing, either temporarily or permanently, any . . .
data from a computer or computer network . . . shall be guilty of the crime of
computer trespass.”). The definition relied on by the State also might render
superfluous OCGA § 16-9-93 (c), which proscribes “us[ing] a computer or
computer network with the intention of examining any employment, medical,
salary, credit, or any other financial or personal data relating to any other
person with knowledge that such examination is without authority[.]” Indeed,

                                      15
included the words “obstructing” and “interrupting” for a reason and

avoid reading “interfering” so broadly as to effectively render the

preceding terms unnecessary. See Gustafson, 513 U.S. at 574-575

(applying the canon against surplusage to the effect that reading

“communication” to include every written communication “would

render ‘notice, circular, advertisement, [and] letter’ redundant”).

     On the other hand, defining “interfering” along the lines of

“coming in between so as to be a hindrance or an obstacle” is not so

narrow a definition that it means precisely the same thing as

“obstructing” or “interrupting.” As noted above, “obstruct” often

means to stop or block passage of something; in this sort of case, it

might mean to stop the flow of data altogether. “Interrupt” can mean

to inflict more of a temporary stoppage, in the sense of making a

break in the continuity of something; in this sort of case, it might



it is possible that Kinslow could have been charged properly under subsection
(c) in this case, assuming that that the State could have proved that Kinslow
used the City’s computer network to copy and forward Cothran’s e-mails with
the intention of examining Cothran’s personal data. The other provisions of
OCGA § 16-9-93 are broad and provide ample means to deter and punish a
wide range of conduct, without expanding the meaning of “interfering” as used
in OCGA § 16-9-93 (b) (2).
                                     16
mean that the data stops flowing intermittently or temporarily.

Even ascribing to “interfering” the narrow meaning of “hindering,”

“interfering” is a term of enlargement that has some overlap with

the terms “obstructing” and “interrupting,” but also means

something    additional.   Applying    this   definition,   the   term

“interfering” could mean a slowing of the flow of data that is neither

“obstructing” or “interrupting” — for example, changing a network’s

e-mail settings such that a particular account receives e-mails five

minutes after all other intended recipients do.

     Applying each of the above canons — noscitur a sociis, ejusdem

generis, and the canon against surplusage — leads to the conclusion

that “interfering” as used in OCGA § 16-9-93 (b) (2) requires a level

of disruption consistent with the level of disruption inherent in the

meanings of “obstructing” and “interrupting.” Thus, proving that a

person violated OCGA § 16-9-93 (b) (2) by “interfering” with the use

of data requires proof that a person engaged in a level of interference

that hindered the use of data.

     But even if such meaning was not entirely clear, and if we were

                                  17
to conclude that the statute is ambiguous on this point, the rule of

lenity should resolve this ambiguity against the State. For more

than 50 years, this Court has recognized and employed the rule of

lenity when construing statutes in criminal cases. See, e.g., Gee v.

State, 225 Ga. 669, 676 (7) (171 SE2d 291) (1969). “Under the rule of

lenity, ambiguity in a statute defining a crime or imposing a penalty

should be resolved in the defendant’s favor.” State v. Hanna, 305 Ga.

100, 103 (2) (832 SE2d 785) (2019) (citation and punctuation

omitted); see also State v. Hudson, 303 Ga. 348, 353 (3) n.5 (812

SE2d 270) (2018). It “is applied only when an ambiguity still exists

after   having   applied   the   traditional   canons   of   statutory

construction.” Hanna, 305 Ga. at 102 (2) (citation omitted). Here, if,

after consideration of the other canons of construction, there were

still ambiguity as to whether “interfering” should be read in its

narrow sense akin to “hindering,” we would adopt that narrower

construction. See Adams v. State, 340 Ga. App. 1, 6-7 (1) (795 SE2d




                                 18
330) (2016) (Peterson, J.). 6

      Finally, the use of the phrase “in any way” prior to “interfering”

does not mean that we must interpret the term “interfering” more

broadly. That phrase does not tell us which of the definitions of

“interfering” applies; it just says that whatever “interfering” means,

undertaking that action “in any way” qualifies. As discussed above,

the term “interfering” may be defined in a variety of different, non-

overlapping ways. A word means something particular, not several

different things simultaneously.

      In the context of this statute, the most plausible meaning of

“interfering” is hindering the use of data in some way. Applying this

narrow construction, the State did not present sufficient evidence as

a matter of constitutional due process to convict Kinslow as charged

under OCGA § 16-9-93 (b) (2). On this record, a rational jury could


      6 Application of the rule of lenity is not necessary to the conclusion that
we ultimately reach here. And we certainly need not rely on the apparently
far-reaching breadth of the statute as constructed by the State. But as the
United States Supreme Court recently observed in a case about a similar
federal statute, the State’s “interpretation of the statute would attach criminal
penalties to a breathtaking amount of commonplace computer activity.” Van
Buren v. United States, 593 U.S. __, __ (141 SCt 1648) (2021). This potential
“fallout underscores the implausibility of the [State]’s interpretation.” Id.
                                       19
conclude at most that Kinslow altered the City’s computer network

settings to cause a colleague’s incoming e-mail messages to be copied

and forwarded to a personal account associated with Kinslow. There

is no evidence that Kinslow by his actions hindered the flow of data

to any intended recipient or otherwise hindered the use of data, only

evidence that he enabled a copy of that data to flow to an additional

recipient as well.

     Judgment reversed. All the Justices concur, except Melton, C.

J., and Ellington and LaGrua, JJ., who dissent.




                                 20
      BETHEL, Justice, concurring.

      I concur fully in the Court’s opinion and write separately only

to emphasize that the State prosecuted this case solely on the theory

that Kinslow committed the crime of computer trespass by

interfering with the use of data in violation of OCGA § 16-9-93 (b)

(2). The State did not pursue a theory that Kinslow interfered with

the operation of a computer program, which is also punishable under

the same Code section. 7 As the Court notes, following a proper

construction of the relevant language, the State did not present

evidence that Kinslow interfered with the use of data in as much as

the data in question continued to flow as it was intended. What the

evidence showed (when viewed in the light most favorable to the

verdict) is that Kinslow caused the computer program (the email

system) to replicate the data and forward that data to his own


      7  Specifically, the accusation alleged that Kinslow used “a computer
network with knowledge that such use was without authority and with the
intention of obstructing and interfering with data from a computer, by copying
Greg Cothran’s emails and causing them to be forwarded to his own private
email account[.]” (emphasis supplied). Further, in its briefing, the State stated:
“[Kinslow] also contends that his conviction cannot be affirmed if he was found
to have obstructed or interfered with a computer program as he was not
charged with such[,] and [the State] agrees.”
                                       21
private address. I question whether this conduct might be construed

as an interference with that computer program for purposes of

OCGA § 16-9-93 (b) (2). The State’s choices in its prosecution,

however, obviate the need to answer that question today.




                                22
     MELTON, Chief Justice, dissenting.

     In reaching its erroneous conclusion, the majority rewrites part

of the statute that is the subject of this case, ignores other plain

language in that same statute which compels a different result, and

upends the constitutional standard of review in sufficiency cases.

There was sufficient evidence to support the jury’s finding of guilt in

this case. Accordingly, I dissent.

     OCGA § 16-9-93 (b) (2) defines the offense of computer

trespass, in relevant part, as “us[ing] a computer or computer

network with knowledge that such use is without authority and with

the intention of . . . [o]bstructing, interrupting, or in any way

interfering with the use of a computer program or data.” 8 So, the

State was required to prove two main elements to satisfy OCGA §

16-9-93 (b) (2): first, that Kinslow used a computer or computer




     8 Kinslow was charged with committing computer trespass by “us[ing] a
computer network with knowledge that such use was without authority and
with the intention of obstructing and interfering with data from a computer,
by copying Greg Cothran’s e-mails and causing them to be forwarded to his
private e-mail account. . . .” Without objection, the trial court, however,
instructed the jury on the entirety of OCGA § 16-9-93 (b) (2).
                                     23
network knowing he did not have authority to do so, and, second,

Kinslow’s use was done with the intention of obstructing,

interrupting, or interfering with the use of a computer program or

data. The sufficiency of the evidence for each of these elements will

be considered in turn.

     (a) Sufficient evidence was presented at trial to prove that

Kinslow knew that his use of the City’s computer network was done

without authority. “‘Without authority’ includes the use of a

computer or computer network in a manner that exceeds any right

or permission granted by the owner of the computer or computer

network.” OCGA § 16-9-92 (18). Cothran testified that the City’s

policies allow only the mayor and members of the city council to have

their e-mails forwarded. Cothran also testified that he never gave

Kinslow permission to alter the City’s network to establish the

forwarding of Cothran’s e-mails. So, there was sufficient evidence

presented at trial to support the jury’s finding that Kinslow used a

“computer or computer network with knowledge that such use [was]

without authority.” OCGA § 16-9-93 (b) (2). See Jackson v. Virginia,

                                 24
443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).

     (b) There was also sufficient evidence that Kinslow’s use of the

City’s computer network was done with the intention of

“obstructing, interrupting, or in any way interfering with the use of”

a computer program or data. Because OCGA § 16-9-93 (b) (2) lists

these three actions in the disjunctive, any one of them may be

sufficient to support a verdict of computer trespass. See Gearinger

v. Lee, 266 Ga. 167, 168 (2) (465 SE2d 440) (1996) (“The natural

meaning of ‘or,’ where used as a connective, is to mark an alternative

and present choice, implying an election to do one of two things.”)

(citation and punctuation omitted.). See also Reiter v. Sonotone

Corp., 442 U. S. 330, 339 (99 SCt 2326, 60 LE2d 931) (1979) (“Canons

of construction ordinarily suggest that terms connected by a

disjunctive be given separate meanings, unless the context dictates

otherwise.”).

     (i) It is simplest here to consider the meaning of “in any way

interfering.” In doing so,

     we apply the fundamental rules of statutory construction

                                 25
     that require us to construe the statute according to its
     terms, to give words their plain and ordinary meaning,
     and to avoid a construction that makes some language
     mere surplusage. We must also seek to effectuate the
     intent of the Georgia legislature. OCGA § 1-3-1 (a). In this
     regard, in construing language in any one part of a
     statute, a court should consider the entire scheme of the
     statute and attempt to gather the legislative intent from
     the statute as a whole.

Coates v. State, 304 Ga. 329, 330 (818 SE2d 622) (2018).9

     Both before and after the enactment of OCGA § 16-9-93 (b) (2),

the definition of “interfere” has been consistent. “Interfere” has been

defined as “to come in or between for some purpose; to intervene . . .


     9  OCGA § 16-9-91 provides the following as the legislative intent behind
creating the computer crimes involved in this case:
      The General Assembly finds that:
      (1) Computer related crime is a growing problem in the
      government and in the private sector; (2) Such crime occurs at
      great cost to the public, since losses for each incident of computer
      crime tend to be far greater than the losses associated with each
      incident of other white collar crime; (3) The opportunities for
      computer related crimes in state programs, and in other entities
      which operate within the state, through the introduction of
      fraudulent records into a computer system, unauthorized use of
      computer facilities, alteration or destruction of computerized
      information files, and stealing of financial instruments, data, or
      other assets are great; (4) Computer related crime operations have
      a direct effect on state commerce; (5) Liability for computer crimes
      should be imposed on all persons, as that term is defined in this
      title; and (6) The prosecution of persons engaged in computer
      related crime is difficult under previously existing Georgia
      criminal statutes.
                                     26
to intermeddle; to enter without invitation or right into the concerns

of others,” Webster’s New Twentieth Century Dictionary (2d ed.

1983); “to interpose in a way that hinders or impedes: come into

collision or be in opposition . . . to enter into or take a part in the

concerns of others,” Webster’s Ninth New Collegiate Dictionary (9th

ed. 1985); and “to come between so as to be a hindrance or an

obstacle . . . to intervene or intrude in the affairs of others; meddle.”

The American Heritage Dictionary of the English Language (3d ed.

1992). Black’s Law Dictionary (11th ed. 2019) primarily defines

“interfere” as “[t]he act or process of obstructing normal operations

or intervening or meddling in the affairs of others.” And, in addition,

OCGA § 16-9-93 (b) (2) provides that it is triggered when one “in any

way” interferes with computer data, thereby plainly stating that

“interfering” should be given broad meaning.

     Here, the evidence showed that Kinslow, knowing that he

lacked authority to do so, accessed the City’s computer network and




                                   27
altered the City’s computer program 10, thereby causing Cothran’s e-

mails to be duplicated and the duplicates to be diverted to Kinslow’s

personal e-mail account outside of the City’s network. Kinslow’s

actions satisfied the plain meaning of “interfering.” By manipulating

the data stream to give himself access to Cothran’s e-mails, Kinslow

intermeddled in the affairs of others and the data intended to go to

others with neither authority nor invitation. As such, there was

sufficient evidence to support a finding that Kinslow interfered with

the use of the City’s computer program and its data. See Jackson,

supra, 443 U. S. at 319 (III) (B).

     Contrary to the majority opinion’s assertion, it is of no

consequence that the original e-mail made its way to Cothran’s

account. At the moment Kinslow entered into the City’s computer

program and checked the box that generated duplicate data, he had


     10OCGA § 16-9-92 (4) provides:
     “Computer program” means one or more statements or
     instructions composed and structured in a form acceptable to a
     computer that, when executed by a computer in actual or modified
     form, cause the computer to perform one or more computer
     operations. The term “computer program” shall include all
     associated procedures and documentation, whether or not such
     procedures and documentation are in human readable form.
                                     28
committed exactly the sort of “trespass” that the statute was

intended to reach. At that point, Kinslow had improperly used the

computer to access data that he was not authorized to see. The fact

that he obtained this data from an unauthorized copy does not

diminish the crime, as trespass does not require the theft of data

from its intended recipient- it requires only that one accesses that

data from a place one is not authorized to be. The majority opinion

educates wrongdoers that they are better off from both a detection

standpoint and from prosecution as a matter of law if they simply

copy data rather than block its delivery.

     Moreover, the jury was instructed on the entirety of OCGA §

16-9-93 (b) (2) without objection. As such, the jury could have

determined that there was sufficient evidence that Kinslow

interfered with either data or a computer program by checking a box

to alter his employer’s computer program in order to duplicate data

and redirect that data (in the form of an e-mail) to Kinslow’s




                                 29
personal account. 11 The majority avoids this possible alternative

conclusion by the jury by “choosing to accept” the State’s failure on

appeal to rely on the “computer program” language of the statute.

But Jackson v. Virginia, supra, allows no such choice. Once the jury

renders its decision of guilt, the State does not have the burden on

appeal to prove that the evidence was sufficient. As such, the State

has nothing to waive, and this Court has nothing to “choose to

accept.” The State’s concession cannot relieve this Court of its duty

to independently review the transcript in the light most favorable to

the verdict. 12


      11  Kinslow would not be able to avoid the crime of computer trespass
simply because a copy of Cothran’s e-mail still made its way to Cothran.
Kinslow’s act of accessing the computer system in an unauthorized manner is
the act required to commit computer trespass, not the act of preventing
Cothran from receiving his mail. This becomes even more evident when
considering the crime of computer theft, which may be committed when one
uses a computer or computer network knowingly without authority and with
the intention of taking another’s property (defined to include data under OCGA
§ 16-9-92 (13)), “whether or not with the intention of depriving the owner of
possession.” (Emphasis supplied.) OCGA § 16-9-93 (a). It is clear that Kinslow’s
unauthorized “entrance” into the computer system with the requisite intention
to interfere is all that is required for computer trespass. What happens after
that unauthorized “entrance” does not forgive the trespass that has already
occurred.
       12 Tellingly, the majority cites no applicable case law supporting its

selective approach for reviewing the sufficiency of the evidence. Holt v.

                                      30
      (ii) To the extent that Kinslow contends that his actions did not

affect “data” because the definition of data under the statute must

be read to exclude e-mails, the plain language of the statute

undermines his argument. OCGA § 16-9-92 (5) provides:

      “Data” includes any representation of information,
      intelligence, or data in any fixed medium, including
      documentation, computer printouts, magnetic storage
      media, punched cards, storage in a computer, or
      transmission by a computer network.

In relevant part, an “electronic communication” is defined as

      any transfer of signs, signals, writing, images, sounds,
      data, or intelligence of any nature transmitted in whole
      or in part by a wire, radio, electromagnetic,
      photoelectronic, or photo-optical system that affects
      interstate or foreign commerce.

(Emphasis supplied.) OCGA § 16-9-92 (6). Thus, based on these

straightforward definitions, Kinslow’s contention that “data” must


Ebinger, 303 Ga. 804, 808 n.3 (814 SE2d 298) (2018), relied on by the majority,
ends the footnote in question with the following citation: “See Trim v. Shepard,
300 Ga. 176, 177 (794 SE2d 114) (2016) (“This Court . . . is not bound by the
litigating position of the Warden, and we have an obligation to decide for
ourselves whether the judgment of the habeas court is legally sound.”). This
“obligation to decide for ourselves” is not removed by the manner in which the
State frames its arguments, as the State, by its briefing in response to a
defendant’s sufficiency appeal, lacks the power to undo the constitutional
soundness of a jury’s verdict and alleviate an appellate court’s independent
obligation to decide the soundness of that verdict on a full record.
                                      31
be interpreted to exclude e-mails is indefensible. “Data” includes

“any representation of information, intelligence, or data in any fixed

medium, including . . . transmission by a computer network.” An

“electronic communication” includes “any transfer of . . . data.” So,

based on the unambiguous text of the statute, “data” is inclusive of

e-mail communications, not exclusive. See, e.g., Deal v. Coleman,

294 Ga. 170, 173 (1) (a) (751 SE2d 337) (2013) (“[I]f the statutory

text is clear and unambiguous, we attribute to the statute its plain

meaning, and our search for statutory meaning is at an end.”)

(citations and punctuation omitted.).

     (iii) Lastly, the State sufficiently proved that Kinslow intended

to interfere with the use of the City’s computer program and its data.

Evidence presented at trial shows that, prior to termination of his

employment, Kinslow evinced questionable behavior at work,

including a loud outburst directed at Cothran when he criticized

Kinslow’s job performance. In fact, Cothran testified that Kinslow’s

behavior was so alarming that Cothran believed that Kinslow might

attempt to damage the City’s computer network. And Kinslow’s act

                                 32
of giving himself access to Cothran’s e-mails, which required

intentional acts to access the City’s computer program and check the

box required to forward Cothran’s e-mails to Kinslow’s personal

address, occurred in temporal proximity to Kinslow’s confrontation

with Cothran, indicative of a decision to interfere. Furthermore,

Kinslow’s   access   to   Cothran’s   e-mails   continued   after   his

termination, until it was finally discovered by the City.

     Though circumstantial, this evidence is sufficient to support

the jury’s verdict in this case. OCGA § 24-14-6 provides: “To warrant

a conviction on circumstantial evidence, the proved facts shall not

only be consistent with the hypothesis of guilt, but shall exclude

every other reasonable hypothesis save that of the guilt of the

accused.” However,

     [w]hether an alternative hypothesis raised by the
     defendant is “reasonable” is a question committed
     principally to the jury, and where the jury is authorized
     to find that the evidence, though circumstantial, was
     sufficient to exclude every reasonable hypothesis save
     that of the guilt of the accused, we will not disturb that
     finding unless it is insupportable as a matter of law.

(Citation and punctuation omitted.). Smith v. State, 307 Ga. 680,

                                 33
684 (838 SE2d 321) (2020). At trial, there was some testimony that

forwarding e-mails to a personal account outside of a company’s

server might be a convenient way to be able to quickly determine

whether the company’s server might be down. In addition, Kinslow

testified that his former boss, whom Cothran replaced, advised

Kinslow to use this method, but Kinslow’s former boss testified that

he could not recall whether he gave Kinslow any such directions.

Kinslow’s reliance on his former boss’s advice, possibly conveyed

before Cothran was hired, is not persuasive. If Kinslow only wanted

to monitor the network, as opposed to improperly accessing

Cothran’s e-mails, Kinslow could have forwarded his own e-mails,

not those of anyone else. Accordingly, we cannot say that the jury’s

decision to reject Kinslow’s explanation was not supportable as a

matter of law. See id. Moreover, “‘[i]t was for the jury to determine

the credibility of the witnesses and to resolve any conflicts or

inconsistencies in the evidence.’” (Citation omitted.) Vega v. State,




                                 34
285 Ga. 32, 33 (673 SE2d 223) (2009). 13

      3. In conclusion, when the evidence is viewed in the light most

favorable to the verdict and OCGA § 16-9-93 (b) (2) is given its plain

and ordinary meaning, the verdict in this case satisfied the

standards set forth in Jackson, supra, 443 U. S. at 319 (III) (B). It

makes no difference that Kinslow might have also been accused of

violating other subsections of the applicable statute, and, though

OCGA § 16-9-93 (b) (2), as it is currently written, might

hypothetically criminalize a wide range of behavior not currently

before us, that has no bearing on this appeal. Any decision to narrow

the application of the plain and ordinary meaning of the statute is a

matter for the General Assembly, not this Court. See State v.

Fielden, 280 Ga. 444, 448 (629 SE2d 252) (2006) (“[U]nder our

system of separation of powers this Court does not have the




      13 Sitton v. Print Direction, Inc., 312 Ga. App. 365 (718 SE2d 532) (2011),
a case distinguishable on both its facts and holding, does not alter this result.
In Sitton, an employer, who was expressly held to be acting with authority to
do so pursuant to the company’s employee manual, printed e-mails from a
listing already displayed on the screen of his employee’s personal computer.
See id. at 368 (1).
                                       35
authority to rewrite statutes.”).

     I am authorized to state that Justice Ellington and Justice

LaGrua join this dissent.




                                    36